Title: To James Madison from William Lee, 3 August 1803 (Abstract)
From: Lee, William
To: Madison, James


3 August 1803, Bordeaux. “The annexed is a copy of my last pr the Mary carrying your wine which I hope has by this time arrived. My partner Mr Perrot tells me that the wine was of the first quality particularly the Barsac which came from his own estate. I have drawn on you this day at thirty days sight for 645 francs in favor of Wm Booth which please to accept & pay.”
 

   
   RC and enclosure (DLC). RC 1 p.; written on verso of a copy of Lee to JM, 4 July 1803; docketed by Wagner “(Private)” and as received 22 Sept. Enclosure is a bill of lading for thirteen cases of wine (1 p.).


